DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 13 are objected to because of the following informalities:
Claim 1, line 5: --a-- should be added between “of” and “screw”.
Claim 11, line 2: “on” (before “a screen”) should be removed.
Claim 13, line 3: --a-- should be added between “at” and “time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the containment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "each screw" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bitmaps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the measured intraosseous distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the screw length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the screws" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the screws" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a screw” in line 2.  It is unclear if the “screw of claim 14 is the same as or different than the “screw” previously recited in claim 1.  A further clarifying amendment is required.
Claim 15 recites “based on optimal range” in lines 1-2 and “a screw” in line 4.  It is unclear if the “optimal range” and “screw” are the same as or different than the “optimal range” and “screw” previously recited in claim 1.  A further clarifying amendment is required.


Allowable Subject Matter
Claims 1-4, 7, 9, 12 and 13 are allowed.
Claims 5, 6, 8, 10, 11, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose a method of treating fractures and disfunctions of a pelvic ring by scanning and determining from the scan an optimal range of angles of entry and sizes of a screw as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775